FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA                    No. 08-30445
               Plaintiff-Appellant,
               v.                             D.C. No.
                                          3:96-CR-00080-JKS
JOHN MICHAEL FOX,
                                                ORDER
              Defendant-Appellee.
                                      
                 Filed September 16, 2009


                          ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be heard en banc pursuant to Circuit
Rule 35-3.




                            13715
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.